DETAILED ACTION
This Office Action is in response to the election filed on 20 June 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 20 June 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (US 2015/0028405 A1; hereinafter Minami) in view of Fotopoulou et al. (US 2017/0194367 A1; hereinafter Fotopoulou).
In regards to claim 1, Minami teaches a light reception device, comprising: 
an on-chip lens (31) [0033]; 
a wiring layer (35) [0033]; and 
a semiconductor layer (34) [0033] arranged between the on-chip lens and the wiring layer (fig. 3).
Minami appears to be silent as to, but does not preclude, the limitations wherein the semiconductor layer includes a first tap having a first voltage application portion and a first charge detection portion arranged around the first voltage application portion, and a second tap having a second voltage application portion and a second charge detection portion arranged around the second voltage application portion, and a phase difference is detected using signals detected by the first tap and the second tap. Fotopoulou teaches the limitations wherein 
the semiconductor layer ([0038]: radiation detection layer (40)) includes 
a first tap having a first voltage application portion and a first charge detection portion arranged around the first voltage application portion (fig. 8: evidenced by (DET0); [0038]), and 
a second tap having a second voltage application portion and a second charge detection portion arranged around the second voltage application portion (fig. 8: evidenced by (DET1); [0038]), and 
a phase difference is detected using signals detected by the first tap and the second tap [0005-0006]. 
It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Minami with the aforementioned limitations taught by Fotopoulou to allow for smaller device sizes with insulated detection regions (Fotopoulou [0018]).
In regards to claim 2, the combination of Minami and Fotopoulou teaches the limitations discussed above in addressing claim 1. Minami further teaches the limitations wherein the wiring layer (35) [0033] includes at least one layer that includes a reflection member (46) [0037], and the reflection member is provided so as to overlap with an entirety of a device as viewed in plan (fig. 3). Fotopoulou further teaches the limitations of the first charge detection portion (fig. 8: evidenced by (DET0); [0038]) or the second charge detection portion (fig. 8: evidenced by (DET1); [0038]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Minami with the aforementioned limitations taught by Fotopoulou to allow for smaller device sizes with insulated detection regions (Fotopoulou [0018]).
In regards to claim 3, the combination of Minami and Fotopoulou teaches the limitations discussed above in addressing claim 1. Minami further teaches the limitations wherein the wiring layer (35) [0033] includes at least one layer that includes a shading member (46) [0037], and the shading member is provided so as to overlap with an entirety of a device as viewed in plan (fig. 3). Fotopoulou further teaches the limitations the first charge detection portion (fig. 8: evidenced by (DET0); [0038]) or the second charge detection portion (fig. 8: evidenced by (DET1); [0038]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Minami with the aforementioned limitations taught by Fotopoulou to allow for smaller device sizes with insulated detection regions (Fotopoulou [0018]).
In regards to claim 4, the combination of Minami and Fotopoulou teaches the limitations discussed above in addressing claim 1. Minami further teaches the limitations wherein the on-chip lens is provided in a unit of one pixel (fig. 3: (23); [0023]).
In regards to claim 6, the combination of Minami and Fotopoulou teaches the limitations discussed above in addressing claim 1. Minami further teaches the limitations wherein the on-chip lens is provided in a unit of a plurality of pixels (fig. 3: (23); [0023]).
In regards to claim 10, the combination of Minami and Fotopoulou teaches the limitations discussed above in addressing claim 1. Fotopoulou further teaches the limitations wherein the first and second voltage application portions are configured from first and second P-type semiconductor regions ([0041]: e.g. P-wells (28, 31)) formed in the semiconductor layer (40) [0038], respectively. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Minami with the aforementioned limitations taught by Fotopoulou to allow for smaller device sizes with insulated detection regions (Fotopoulou [0018]).
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Minami and Fotopoulou as applied to claims 4 and 6 above, and further in view of Harasawa et al. (US 2015/0098007 A1; hereinafter Harasawa).
In regards to claim 5, the combination of Minami and Fotopoulou teaches the limitations discussed above in addressing claim 4. The combination of Minami and Fotopoulou appears to be silent as to, but does not preclude, the limitations further comprising: a phase difference shading film provided between the on-chip lens and the semiconductor layer and configured to shade one side half of a pixel region. Harasawa teaches the limitations a phase difference shading film (53) [0051] provided between the on-chip lens (57) [0050] and the semiconductor layer (52) [0050] and configured to shade one side half of a pixel region (e.g. fig. 3-4). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Minami and Fotopoulou with the aforementioned limitations taught by Harasawa to suppress deterioration of image quality (Harasawa [0018]).
In regards to claim 7, the combination of Minami and Fotopoulou teaches the limitations discussed above in addressing claim 6. The combination of Minami and Fotopoulou appears to be silent as to, but does not preclude, the limitations further comprising: a phase difference shading film provided between the on-chip lens and the semiconductor layer and configured to shade a one side half of the plurality of pixels under the one on-chip lens. Harasawa teaches the limitations further comprising: a phase difference shading film (53) [0051] provided between the on-chip lens (57) [0050] and the semiconductor layer (52) [0050] and configured to shade a one side half of the plurality of pixels under the one on-chip lens (e.g. fig. 3-4). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Minami and Fotopoulou with the aforementioned limitations taught by Harasawa to It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Minami and Fotopoulou with the aforementioned limitations taught by Harasawa to suppress deterioration of image quality (Harasawa [0018]).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Minami and Fotopoulou as applied to claim 1 above, and further in view of Kawahito (US 2007/0158770 A1; hereinafter Kawahito).
In regards to claim 11, the combination of Minami and Fotopoulou teaches the limitations discussed above in addressing claim 1. The combination of Minami and Fotopoulou appears to be silent as to, but does not preclude, the limitations wherein the first and second voltage application portions are configured from first and second transfer transistors formed in the semiconductor layer, respectively. Kawahito teaches the limitations wherein the first and second voltage application portions are configured from first and second transfer transistors formed in the semiconductor layer, respectively [0031-0035]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Minami and Fotopoulou with the aforementioned limitations taught by Kawahito to have a pixel range finder (Kawahito [0029]).
Allowable Subject Matter
Claim(s) 8 and 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812